Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Applicant’s amendment filed 12/22/20 overcomes the previous rejections, as had been indicated by the examiner in the previous office action. The prior art of record fails to teach the claimed blocking device as now recited in claim 1.
 In addition, the newly cited IDS of 12/22/20 does not appear disclose any blocking device structure pertinent to the instant claims, to the extent gleaned from the submitted english language abstracts.
Accordingly, claims 1,3-5,7-9 and 12-14 are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053.  The examiner can normally be reached on M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3673



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675